Mr. Justice Vantis delivered the opinion of the court: The complaint herein alleges that claimant on July 12, 1933 at the request of Florence Monohan, Managing Officer of the State Training School for Girls at Geneva, Illinois, sold to said school twenty-five pairs of shoes at One and 95/100 Dollars ($1.95) per pair or a total value of Forty-eight and 75/100 Dollars ($48.75); that the shoes were shipped in accordance with the order received by the institution. No reason for non-payment in regular course appears in the complaint but the record discloses that in some way the bill or unpaid invoice was misplaced; that the shoes were received in satisfactory condition and used by the institution. The facts being undisputed that the State received the supplies pursuant to order in regular course of administration of the institution and no objection being raised by the respondent, the claim is allowed. An award is therefore recommended in favor of plaintiff in the sum of Forty-eight and 75/100 Dollars ($48.75).